Citation Nr: 1200780	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-31 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a headache disorder, to include migraines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans" Appeals (Board) on appeal from a March 2007 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and issued by the New York, New York RO, which reopened and denied the Veteran's claim for entitlement to service connection for migraine headaches and continued a 50 percent disability rating for posttraumatic stress disorder (PTSD).  The New York RO retained jurisdiction over the case.

In January 2010, the Board granted an increased, 70 percent, rating for PTSD and reopened the Veteran's claim for entitlement to service connection for migraine headaches, to include as secondary to the service connected residuals of shrapnel wounds of the right forehead and PTSD, and remanded the issue for additional development.  This issue is again before the Board for further appellate review.

As such, the Board has re-characterized the Veteran's claim as one for entitlement to service connection for a headache disorder, to include migraines.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  


FINDING OF FACT

A headache disorder, to include migraines, is etiologically related to the Veteran's service-connected PTSD.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a headache disorder, to include migraines, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for a headache disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim "); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curium) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Because service connection for a headache disability is being granted on the basis of direct causation by a service connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show the Veteran sustained shrapnel wounds to the right forehead in 1968.  Post-service, he has been diagnosed with cephalalgia and migraine headaches.  During VA examination in January 1971, the examiner indicated that cause of cephalalgia was undetermined. 

A March 2006 VA medical record shows that the Veteran was diagnosed as having migraines.  He was advised to begin taking Neurontin, but declined.  A January 2004 VA optometry examination reflects the Veteran's reports that he had a history of headaches which were stress-related.  A January 2006 VA medical record shows that a CT scan of the head was unremarkable.  The Veteran was seen for visual disturbances with mild headaches, with nausea and photophobia.  The examiner noted that it was likely a migraine.  

A September 2006 VA medical record shows that the Veteran was seen for follow up of likely migraine.  The Veteran indicated that his headaches were induced by getting upset and that they lasted for 15 to 20 minutes.  The headaches occurred three times per week and sometimes more often.  The examiner found that the Veteran likely had migraines and diagnosed anxiety-induced headaches.  An April 2007 VA medical record reflected a history of migraines.  

In a January 2009 letter, Dr. RV indicated that headaches were secondary to PTSD, but absolute cause and effect was undetermined. 

An April 2009 VA medical record reflected a diagnosis of migraines. 

An August 2009 letter from W.H.H., a licensed psychologist, reflects his observation that the Veteran's headaches had increased in frequency and severity.

Pursuant to the instructions in the Board's January 2010 remand, the RO requested a medical opinion to ascertain the nature and etiology of any migraine headaches and whether they have been aggravated by the Veteran's service-connected residuals of shrapnel wounds of the right forehead or PTSD.  The Veteran was provided with this examination in June 2010.  Upon examination, the Veteran reported that he had anxiety attacks which provoked bitemporal pressure which was throbbing at times.  

The headaches were associated with amblyopia, nausea, vomiting, and visual scotomata.  The examiner described the severity of the attacks as mild with a frequency of two to three times per week and a duration of one to five hours.  At these times, he withdrew from work for an hour and recovered sufficiently to return to work.  At home, he went to a dark, silent room and would lie down.  The Veteran reported that he took aspirin for the headaches.  The examiner diagnosed anxiety related headaches.  

He opined that the mildness of the symptoms, despite the fact that there is a high frequency; and the refusal to take any significant medications suggested that the etiology of the headaches might be more of the "typical type" than a classic migraine.  He concluded that, in view of the above and the inability to determine whether or not there were headaches during military service and difficulty in definitely stating that these are migraine headaches, he could not resolve this issue without resort to mere speculation.  

Although medical professionals have disagreed about whether the Veteran has migraines or another type of headache disorder; they have been unanimous in finding that he has a current disability.  The first element of a service connection claim is thus satisfied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Veteran does not have the medical expertise to provide an opinion regarding a link between his headaches and his service-connected PTSD, he is competent to report his symptoms of headaches.  Layno.  In this case, he has reported that his headache symptoms coincide with his anxiety.  

In addition, the September 2006 VA medical record reflects a diagnosis of anxiety-related headaches.  Dr. RV"s January 2009 letter reflects his opinion that the Veteran's headaches were secondary to PTSD.  Finally, the June 2010 examiner provided the diagnosis of anxiety-related headaches.  

PTSD is classified as an anxiety disorder.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2011).  The record does not show that the Veteran has any other type of anxiety disorder.  As such, the evidence weighs in the favor of a finding that the current disability was caused by the service-connected PTSD. 


ORDER

Service connection for a headache disorder, to include migraines, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans" Appeals

Department of Veterans Affairs


